WICKERSHAM, Judge,
dissenting:
“On September 25, 1975, the appellant, David Allen, appeared with court appointed counsel, Robert J. Amelio, and pursuant to a plea agreement pled guilty to a nine count indictment which included three (3) counts of Possession with Intent to Deliver a Controlled Substance (35 P.S. *607§ 780 113(a)(30), three (3) counts of Delivery of a Controlled Substance (35 P.S. § 780 113(a)(30)), and three (3) counts of Possession of a Controlled Substance (35 P.S. § 780-113(a)(16)). The plea was entered following an extensive colloquy between defense counsel and the appellant. Satisfied that the appellant was entering the plea voluntarily, understandingly, and knowingly, the Honorable James R. McGregor accepted appellant’s plea and imposed the agreed sentence of three to ten years imprisonment (GPT p. 28).1
“Immediately following sentencing, appellant was advised of his rights to appeal and the necessity to perfect that appeal within thirty days (GPT p. 29). No post-verdict motions were filed nor any appeal entered by appellant within the required thirty days.
“On February 9, 1976, over four and one half months following the sentencing of appellant, appellant filed a petition under the Post Conviction Hearing Act2 claiming that trial counsel was ineffective, that the guilty plea was unlawfully induced, and that the state used perjured testimony.
“On August 9,1976, immediately preceding the hearing on this petition, appellant presented to the court a Petition to Amend the PCHA Petition and to Withdraw Guilty Plea. The court granted appellant’s motion and conducted a hearing to determine the merits of appellant’s petition. Subsequent to the hearing, the court denied appellant’s petition. No appeal was ever perfected from these proceedings.
“More than two years later, on November 17, 1978, the appellant filed a Petition to Withdraw Plea of Guilty. The Honorable James R. McGregor denied this petition and filed an opinion in support of this denial on September 9, 1979.
“The guilty plea arose from facts which were disclosed by the controverted testimony of Detective Frank Haynes during the plea colloquy. On November 7, 1974, the appellant *608sold to Detective Haynes for the price of two hundred dollars, eight aluminum foil packets which, after laboratory analysis, were found to contain 2.3 grams of heroin. Again on November 12, 1974, the appellant, sold Detective Haynes 2.35 grams of heroin for one hundred and fifty dollars. And on a third occasion on January 22,1975, appellant again sold to Detective Haynes approximately 1.26 grams of heroin for one hundred dollars (GPT pp. 16-21).
“The áppellant was later indicted by a grand jury on June 10, 1975, which indictment presented that David Allen did commit the aforementioned crimes to which, on September 25, 1975, he ultimately pled guilty.
* * jj: % *
“Appellant has committed numerous procedural errors which proscribe any judicial review of the issues presented in this appeal. Not only did appellant fail to file any post-verdict motions or enter an appeal within thirty days following the imposition of sentence, but also he failed to perfect any appeal following the determination by the lower court of the issues raised by his petition under the Post Conviction Hearing Act. Now, appellant seeks to raise the identical issue concerning the validity of his guilty plea, in a petition to withdraw his guilty plea. Either this issue should be ruled finally litigated, or alternatively, that the issue has been waived since it has not been timely preserved.
Ignoring these procedural infirmities, appellant’s argument concerning the sufficiency of the guilty plea colloquy is entirely frivolous. Appellant states that the elements of the crime must be defined to the defendant to the same extent that a jury would have to be instructed following trial. The law in Pennsylvania is contrary to such a claim, and directs its focus not upon the technical accuracy of the definition of the terms of the charge but rather whether the terms of the charge are conveyed to the defendant in an understandable manner. Here, the elements of the crime, possession and delivery, were easily understandable to the defendant.
*609“Similar circumstances were present in Commonwealth v. Hayes, 245 Pa.Super. 521, 369 A.2d 750 (1976). There the defendant was charged with forgery, theft by deception, and conspiracy to commit forgery. The colloquy consisted in pertinent part, only of those statements by the Court which informed the defendant that he was charged with ‘altering or uttering a check in the amount of $350, a withdrawal slip of William Jordan’, Hayes, supra, 245 Pa.Super. at 524, 369 A.2d at 751. Again, the record is void of any specific legal definitions of the elements that constitute the crimes charged. The concluding words of the Court’s opinion, in holding the colloquy constitutionally valid, warrant exact reproduction here.
‘If the crimes for which he was charged were of a complex or highly technical nature one could be more sympathetic to his position. But when appellant is accused of “altering” a check made out to someone else, “taking” $350 from someone else, and “conspiring” with another to do these acts, we cannot follow how he can now claim that he did not understand the nature of the charges against him. We should not get to the point that the colloquy requirements place a burden on the trial court to give the appellant a lecture on criminal law before such Court may accept a guilty plea.’ Hayes, supra, 245 Pa.Super. at 525, 369 A.2d at 751, 752.
“It is clear that the elements of this crime were not of such a highly technical nature as to compel the trial court to further define its terms. The law of Pennsylvania requires only that the elements of the crime be explained to the appellant in understandable terms. Certainly, this standard was adhered to. ‘To require the trial court to explain in greater detail the legal definition of crimes would only serve to promote confusion and decreased understanding by defendants.’ Commonwealth v. Johnson, 236 Pa.Super. 334, 336, 344 A.2d 507, 509 (1975). Such a policy would circumvent, rather than encourage, the constitutional protections that the standards concerning plea colloquies are intended to preserve.”3
*610I would affirm the Order denying appellant’s petition to withdraw his 1975 plea of guilty, not only on the above quoted sections of appellee’s brief but further upon the September 5, 1979 Opinion of the learned and experienced trial judge, the Honorable James R. McGregor.

. GPT is used throughout this brief to designate the transcript of the guilty plea colloquy conducted on September 25, 1975.


. Act of January 25, 1966, P.L. (1965) 1580, § 1 et seq., 19 P.S. § 1180-1 et seq. (Supp. 1975-1976).


. District attorney’s brief, pages 2, 3, 4, 5, 14, and 15.